 Case 1:03-cr-01120-FB Document 311 Filed 05/11/20 Page 1 of 2 PageID #: 1276
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
DMP:JMH                                              271 Cadman Plaza East
F. #2016R01753                                       Brooklyn, New York 11201



                                                     May 11, 2020

By ECF

The Honorable Frederic Block
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


               Re:    United States v. Edward Copeland
                      Docket No. 03-CR-1120 (FB)       x

Dear Judge Block:

               The government respectfully submits this letter in further response to defendant
Edward Copeland’s motion for a modification of an imposed term of imprisonment, pursuant to
Title 18, United States Code, Section 3582(c)(1)(A), filed on April 28, 2020 (the “Motion,” ECF
No. 305). On May 8, 2020, the Court heard oral argument on the Motion and heard testimony
from Dr. Melvin Kramer, a witness called by the Court to address the defendant’s health risk
factors and their relationship to COVID-19. See generally Tr. (May 8, 2020) (Dr. Kramer’s
testimony citing the defendant’s age, diagnosis of latent tuberculosis, atherosclerosis disease,
high blood pressure, and hypercholesterolemia).

               The government thanks the Court for granting a brief continuance to consider this
testimony and, having reviewed Dr. Kramer’s credentials and the transcript, the government has
no questions for Dr. Kramer.

                The government does not dispute that the defendant’s medical records suggest
some risk factors that appear to be correlated to COVID-19, and the government did not argue
otherwise in its written submission. See ECF No. 306 (May 1, 2020). The government
continues to believe, as expressed in that earlier submission, that the defendant’s motion should
be denied for the following reasons: The defendant has failed to exhaust his administrative
remedies by pursuing relief within the Bureau of Prisons (“the BOP”). The defendant has also
failed to demonstrate that the BOP’s mitigation efforts against COVID-19 are ineffective. 1

       1
        As of this writing, the BOP’s website reflects that FCI Fort Dix has 31 COVID-19 cases
amongst inmates and 1 case amongst staff, a modest improvement since the date of the
government’s written submission. 27 inmates and 4 staff have recovered. There have been no
 Case 1:03-cr-01120-FB Document 311 Filed 05/11/20 Page 2 of 2 PageID #: 1277



Finally, the government respectfully submits that the defendant’s violent criminal history and the
violent nature of the conviction at issue in the judgment showed that the defendant would be a
danger to the community if released. Cf. Op. and Order, United States v. Haynes, No. 93-CR-
1043 (RJD), ECF No. 114 (Apr. 22, 2020) (highlighting defendant’s lack of prior criminal
history as a “first-time offender,” and comparatively lesser sentence given to a more-culpable
participant, among other reasons justifying Court’s amendment of a sentence to time-served).
The government rests on the papers and understands that the Court indicated that,
notwithstanding these arguments, the Court is inclined to grant the defendant’s petition.

               The government thanks the Court for its consideration of this letter.

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:        /s/ J. Matthew Haggans
                                                     J. Matthew Haggans
                                                     Assistant U.S. Attorney
                                                     (718) 254-6127

cc:    Clerk of Court (FB) (by ECF and by Email)
       Daniel Habib, Esq. (by ECF and by Email)




fatalities reported related to COVID-19 at Fort Dix. See bop.gov/coronavirus [last accessed May
11, 2020 at 1:35 p.m.].



                                                2
